     Case 1:20-cv-01492-DAD-EPG Document 18 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GUILLERMO TRUJILLO CRUZ,                         Case No. 1:20-cv-01492-NONE-EPG (PC)

12                               Plaintiff,           ORDER DENYING PLAINTIFF’S
                                                      MOTION TO OBTAIN APPELLANT’S
13                  v.                                OPENING BRIEF WITH THE NINTH
                                                      CIRCUIT
14
     C. PFEIFER, et al.,                              (ECF No. 17)
15
                                Defendants.           ORDER DIRECTING CLERK TO SEND
16                                                    A COPY OF THIS ORDER TO THE
                                                      UNITED STATES COURT OF APPEALS
17                                                    FOR THE NINTH CIRCUIT

18         Plaintiff Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se in this
19   civil rights action pursuant to 42 U.S.C. § 1983. Before the Court is Plaintiff’s motion requesting
20   a copy of the appellant’s opening brief. (ECF No. 17.)
21         On October 22, 2020, the undersigned issued findings and recommendations recommending
22   that Plaintiff’s application to proceed in forma pauperis under 28 U.S.C. § 1915(g) be denied

23   because Plaintiff had suffered three or more prior strike dismissals and that he be ordered to pay

24   the required $402.00 filing fee in order to proceed with this action. (ECF No. 2.) On December

25   10, 2020, District Judge Dale A. Drozd adopted those findings and recommendations, denied

26   Plaintiff’s motion to proceed in forma pauperis, and ordered Plaintiff to pay the filing fee in full.
     (ECF No. 5.) On December 29, 2020, Plaintiff filed a motion for clarification, which District
27
     Judge Drozd construed as a motion for reconsideration of the order adopting the undersigned’s
28


                                                       1
     Case 1:20-cv-01492-DAD-EPG Document 18 Filed 03/25/21 Page 2 of 2


 1   findings and recommendations. (ECF No. 7.) District Judge Drozd denied Plaintiff’s motion on

 2   January 13, 2021, but granted Plaintiff additional time to pay the required filing fee. (ECF No. 8.)

 3   On February 11, 2021, in lieu of paying the filing fee, Plaintiff filed a motion requesting that the

 4   Court “retained pending case.” (ECF No. 10.) On February 26, 2021, District Judge Dale A.

 5   Drozd entered an order denying Plaintiff’s motion and dismissing this case without prejudice due
     to plaintiff’s failure to obey a court order and to pay the required filing fee. (ECF No. 11.)
 6
     Judgment was accordingly entered on February 26, 2021. (ECF No. 12.) Plaintiff filed a notice of
 7
     appeal on March 12, 2021. (ECF No. 13.) Plaintiff’s appeal was processed to the Ninth Circuit
 8
     and Plaintiff was sent a bill for the $505.00 filing fee. (See ECF No. 15.)
 9
           On March 24, 2021, Plaintiff filed his motion requesting a copy of the appellant’s opening
10
     brief. (ECF No. 17.) Plaintiff’s motion further requested that he be permitted to make installment
11
     payments pursuant to 28 U.S.C. § 1915. (Id.)
12
           The Court will deny Plaintiff’s motion. The appellant’s opening brief was not filed with this
13
     Court. If Plaintiff seeks copies of documents filed with the Ninth Circuit, he should direct his
14
     requests to the Ninth Circuit. Additionally, the Court has already determined that Plaintiff is not
15   entitled to proceed in forma pauperis.
16          Accordingly, IT IS ORDERED that:
17               1. Plaintiff’s motion (ECF No. 17) requesting a copy of the appellant’s opening brief
18                  is DENIED; and
19               2. The Clerk of Court is directed to send a copy of this order to the United States
20                  Court of Appeals for the Ninth Circuit.

21
     IT IS SO ORDERED.
22

23      Dated:     March 25, 2021                               /s/
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                       2
